DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Application 16/937,934 filed 07/24/2020.
3.	Claims 1-17 are pending in the Application.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is not clear what Applicants intent to mean by the term “initiating precharge”, such as question is: what is precharged and what initiates precharge.
It is not clear what Applicants intent to mean by symbol “InX” in Formula in claim 6.

6.	Claim limitations “initiating precharge”; “measuring voltages”; “calculating a capacitance “; “terminating the precharge” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Wherein  three-prong test is: (A) the claim limitations uses the terms “initiating precharge”; “measuring 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mensah-Brown et al. (US Patent Application Publication 20150251542).
With respect to claim 1 (as best understood) Mensah-Brown et al. teaches A control method for a power supply in which a link capacitor is connected between an external load and a power relay assembly (PRA) that includes a precharge resistor to control a power flow between a battery and the external load (paragraphs [0031], [0018], [0019]; Fig. 1), the control method comprising: 
initiating precharge (precharge circuit 22 to initiate precharging event (paragraph [0022]; Figs. 1, 3)); 
after the initiating of the precharge, measuring voltages of the link capacitor by measuring a first voltage V1 of the link capacitor at a first time T1, measuring a second voltage V2 of the link capacitor at a second time T2, and measuring a third voltage V3 of the link capacitor at a third time T3, the first time T1, the second time T2, and the third time T3 each being different times (using voltage sensor of the converter 32 mesaure voltage of the link capacitor 16 during precharging event/time (paragraphs [0021], [0022]; Fig. 3)); 
calculating a capacitance C of the link capacitor using the first voltage V1, the second voltage V2, and the third voltage V3 (calculating capacitance using rate of voltage changing over time dv/dt (paragraphs [0026], [0027]; Fig. 5)); and
terminating the precharge (disabling precharge circuit 22 to terminate precharging event (claim 4 of Mensah-Brown et al.)). 
	With respect to claims 2-15 Mensah-Brown et al. teaches
Claim 2: wherein the second time T2 and the third time T3 are sequential times selected with preset time intervals Δt from the first time T1 (paragraph [0027]). 
(paragraphs [0021], [0022], [0027]). 
Claim 4: wherein, in the calculating of the capacitance C of the link capacitor, a control unit calculates the capacitance C of the link capacitor using a voltage rise ratio X that is defined as a ratio of sequential voltage differences between the first voltage V1, the second voltage V2, and the third voltage V3 (paragraphs [0027], [0022]). 
Claim 5: wherein the voltage rise ratio X is calculated by the following equation: X = (V3-V2)/(V2-V1) (paragraph [0027]).  
Claim 6: wherein the capacitance C of the link capacitor is calculated using the voltage rise ratio X, resistance R of the precharge resistor, and a preset time interval Δt according to the following equation: C = - Δt/(RxInX) (paragraph [0027])
Claim 7: wherein: the PRA includes a first main relay connected to a negative terminal of the battery; a second main relay connected to a positive terminal of the battery; and a precharge relay connected in parallel to the second main relay and in series to the precharge resistor, and the control method further comprises controlling the first main relay, the second main relay, and the precharge relay using a control unit (paragraphs [0018], [0019]). 
Claim 8: wherein, in the initiating of the precharge, the control unit outputs a relay control signal to turn on the precharge relay (paragraph [0018]). 
(paragraphs [0022], [0019]). 
Claim 10: wherein, in the terminating of the precharge, the control unit outputs a relay control signal to turn on the second main relay (paragraphs [0018], [0019]). 
Claim 11: wherein, in the terminating of the precharge, the control unit changes the relay control signal to turn off the precharge relay after turning on the second main relay (paragraphs [0018], [0019]). 
Claim 12: wherein main charge is performed simultaneously with the terminating of the precharge by bypassing the precharge resistor (abstract; paragraph [0005]). 
Claim 13: wherein, after the measuring of the first voltage V1, the second voltage V2, and the third voltage V3, the control method further comprises: measuring a voltage of the link capacitor and a voltage of the battery; and determining a termination time of the precharge by comparing the measured voltage of the link capacitor with the measured voltage of the battery (paragraph [0027]; claim 4 of Mensah-Brown et al.). 
Claim 14: wherein, in the determining of the termination time of the precharge, a transition to the terminating of the precharge is performed at a time when the measured voltage of the link capacitor is equal to or greater than about 95% to about 97% of the measured voltage of the battery (paragraphs [0020], [0021], [0027]). 
Claim 15: wherein the measuring of the first voltage V1, the second voltage V2, and the third voltage V3 is performed between the initiating of the precharge and the terminating of the precharge (paragraphs [0025], [0026]). 

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mensah-Brown et al. as applied to claims 1-15 above, and further in view of Cojocaru et al. (US Patent Application Publication 20140029308).

Claim 16: wherein a control unit determines a replacement time of the link capacitor by detecting a capacitance decrease of the link capacitor, which occurs with time of use, from the calculated capacitance C of the link capacitor (paragraphs [0026], [0031]). 
Claim 17: wherein the control unit determines, as the replacement time of the link capacitor, a time when the calculated capacitance C of the link capacitor falls below a preset percentage of an initial capacitance of the link capacitor, and the control unit generates an alarm corresponding to the replacement time (paragraphs [0027], [0051]).


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

HR
09/11/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851